Order in so far as it denied plaintiff’s motion addressed to certain portions of defendant’s answer modified in the following respects: (1) So much of the allegation contained in the 4th paragraph as denies knowledge or information sufficient to form a belief that defendant carried plaintiff’s merchandise on the steamship Sugillenco to San Francisco, is stricken out as sham, upon the ground that the allegation is a matter within defendant’s knowledge (Duggan v. Lubbin, 219 App. Div. 433); (2) defendant is required to separately state and number the defenses set forth in paragraphs fourteenth and fifteenth of the answer; (3) paragraphs eighth and ninth of the answer are stricken out as insufficient in law, upon authority of South & Central American Commercial Co. v. Panama R. R. Co. (237 N. Y. 287); and as so modified, order affirmed, without costs. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.